DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

	
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 7 and 15 is/are allowed primarily because the closest prior art of record U.S Patent number 9518786 and U.S Publication number 2014/0088773 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claims 1:
The prior art of record does not teach “A system including: a pumped-heat energy storage system (“PHES system”),wherein the PHES system is operable in a charge mode to convert electricity into stored thermal energy in a hot thermal storage (“HTS”) medium by transferring heat from a working fluid to a warm HTS medium, resulting in a hot HTS medium, and wherein the PHES system is further operable in a generation mode to convert at least a portion of the stored thermal energy into electricity in combination with wherein the PHES system comprises, when operating in the generation mode, a working fluid path circulating the working fluid through, in sequence, at least a compressor system, a hot-side heat exchanger system, a turbine system, a cold-side heat exchanger system, and back to the compressor system; an electric heater in thermal contact with the hot HTS medium, wherein the electric heater is operable to heat the hot HTS medium above a temperature achievable by transferring heat from the working fluid to the warm HTS medium; an HTS heat exchanger; an HTS medium fluid path operable to circulate the hot HTS medium through the HTS heat exchanger; and a first fluid path operable to circulate a first fluid through the HTS heat exchanger in thermal contact with the hot HTS medium and directing the first fluid to a power generation plant” , since the invention technologically differs from the prior art which fails to anticipate or render obvious the claimed PHES system to convert electricity into stored thermal energy in a hot thermal storage energy as claimed in claim 1, and described in the specification which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 7:
The prior art of record does not teach “A system including: a pumped-heat energy storage system (“PHES system”),wherein the PHES system is operable in a charge mode to convert electricity into stored thermal energy in a hot thermal storage (“HTS”) medium by transferring heat from a working fluid to a warm HTS medium, resulting in a hot HTS medium, and wherein the PHES system is further operable in a generation mode to convert at least a portion of the stored thermal energy into electricity in combination with wherein the PHES system comprises, when operating in the generation mode, a working fluid path circulating the working fluid through, in sequence, at least a compressor system, a hot-side heat exchanger system, a turbine system, a cold-side heat exchanger system, and back to the compressor system; an electric heater in thermal contact with the hot HTS medium, wherein the electric heater is operable to heat the hot HTS medium above a temperature achievable by transferring heat from the working fluid to the warm HTS medium; an HTS heat exchanger; an HTS medium fluid path operable to circulate the hot HTS medium through the HTS heat exchanger; a first fluid path operable to circulate a first fluid through the HTS heat exchanger in thermal contact with the hot HTS medium and directing the first fluid to a power generation plant; a second fluid path operable to direct a second fluid through an intercooler and to the power generation plant” since the invention technologically differs from the prior art which fails to anticipate or render obvious the claimed PHES system to convert electricity into stored thermal energy in a hot thermal storage energy as claimed in claim 7, and described in the specification which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.

Regarding Claim 15:
The prior art of record does not teach “A system including: a pumped-heat energy storage system ("PHES system"), wherein the PHES system is operable in a charge mode to convert electricity into stored thermal energy in a hot thermal storage ("HTS") medium by transferring heat from a working fluid to a warm HTS medium, resulting in a hot HTS medium, wherein the PHES system is further operable in a generation mode to convert at least a portion of the stored thermal energy into electricity , in combination with wherein the PHES system comprises, when operating in the generation mode, a working fluid path circulating the working fluid through, in sequence, at least a compressor system, a hot-side heat exchanger system, a turbine system, an ambient heat exchanger, a cold-side heat exchanger system, and back to the compressor system; an electric heater in thermal contact with the hot HTS medium, wherein the electric heater is operable to heat the hot HTS medium above a temperature achievable by transferring heat from the working fluid to the warm HTS medium; an HTS heat exchanger; an HTS heat exchanger; an HTS medium fluid path operable to circulate the hot HTS medium through the HTS heat exchanger; a first fluid path operable to circulate a first fluid through the HTS heat exchanger in thermal contact with the hot HTS medium and directing the first fluid to a power generation plant,” since the invention technologically differs from the prior art which fails to anticipate or render obvious the claimed PHES system to convert electricity into stored thermal energy in a hot thermal storage energy as claimed in claim 15, and described in the specification which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
May 25, 2022